[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff instituted the present action to recover damages for personal injuries claimed to have been sustained in an automobile accident as a result of claimed defects in the after market rim allegedly sold by the defendant Town Fair Tire Inc., and as a result of defects in a tire allegedly manufactured by the defendant Uniroyal Inc. The defendants have filed a Motion for Summary Judgment on the grounds that the tires and rim that were on the vehicle have been destroyed and will be unavailable for trial and therefore, as a matter of law, there exists no evidence of a product defect that would enable the plaintiff to sustain his burden of proof. The defendants have also cited various authorities establishing the principles espoused and have pointed CT Page 4839 to other evidence that might explain the events giving rise to the accident.
The father of the plaintiff has filed an affidavit which he states that he personally observed the accident scene and personally observed a defect in the sidewall of the tire claimed to be shown in a photograph submitted with the affidavit. The affidavit also states that the after market rim was wider then it should have been, and that the tire and rim were defective. The affidavit also states that the plaintiff's father has been in the landscaping, building and auto repair business for decades and that he is familiar with the physical characteristics of tires and rims and the changing and repairs of same.
The court cannot conclude, as a matter of law, that plaintiff's father is not qualified to testify as an expert nor can the court conclude, as a matter of law, that evidence that he might give is inadmissible. The court therefore concludes that defendants have failed to demonstrate that there is no genuine issue of material fact and accordingly, the Motion for Summary Judgment is denied.
RUSH, J.